NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



JOSHUA ALLAN KLING,                )
                                   )
           Appellant,              )
                                   )
v.                                 )             Case No. 2D18-1920
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed April 10, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Hillsborough County; Michelle Sisco, Judge.

Joshua Allan Kling, pro se.



PER CURIAM.


              Affirmed.




LaROSE, C.J., and KHOUZAM and SLEET, JJ., Concur.